Citation Nr: 0519978	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether a September 2002 rating decision properly reduced the 
100 percent rating for bilateral hearing loss and, if so, 
whether a rating greater than 20 percent is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  


FINDINGS OF FACT

1.  A rating decision in January 2000 increased the rating 
for bilateral hearing loss to 100 percent disabling, 
effective from June 1999.  

2.  A rating decision in February 2002 proposed to reduce the 
rating for bilateral hearing loss from 100 percent to 0 
percent.  The veteran was notified of that action and a pre-
determination hearing was conducted in June 2002.  

3.  A rating decision in September 2002 reduced the rating 
for bilateral hearing loss from 100 percent to 20 percent, 
effective from December 1, 2002.  

4.  The assignment of a 100 percent rating for bilateral 
hearing loss, effective in December 2002, was clearly 
erroneous.  

5.  Affording the veteran the benefit of the doubt, the 
medical evidence shows that a numeric designation of VIII is 
appropriate for each ear, beginning in June 1999.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision properly reduced the 
100 percent rating for bilateral hearing loss.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 
4.1, 4.2, 4.10, and 4.85, Code 6100 (2004).  

2.  The criteria for a 50 percent rating, effective from 
December 1, 2002, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, and 4.85, Code 
6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

The record in this case does not show that the RO has 
provided the veteran with proper notice in compliance with 
the VCAA.  The February 2004 statement of the case did 
provide him with the full text of 38 C.F.R. § 3.159, which in 
general sets forth the duties and responsibilities of the 
claimant and VA in conjunction with a claim for benefits.  
The RO mailed the veteran a letter in July 2004 purporting to 
comply with the VCAA, but that letter did not advise him as 
to the specific information and evidence that is necessary to 
establish his claim for restoration of a 100 percent rating 
for bilateral hearing loss.  However, through testimony 
adduced at a personal hearing before the Board in February 
2005 and in light of evidence they have submitted, it is 
apparent that the veteran and his daughter are fully aware of 
what information and evidence are necessary.  Moreover, in 
that testimony, as well as in a letter to the RO in August 
2004, they made it very clear that they do not want the Board 
to Remand this case to the RO and do not wish any further 
consideration of this case by the RO under any circumstances.  
The Board construes that testimony and statement as a waiver 
of further notice in an effort to comply with the 
requirements of the VCAA.  

Analysis

Factual background

The record shows that service connection for bilateral 
hearing loss was established in a rating decision in June 
1970; a zero percent rating was assigned at that time.  
Subsequently, compensable evaluations for bilateral hearing 
loss were denied by the Board, in November 1978, and by the 
RO, in November 1997.  The veteran disagreed with the latter 
decision.  Following additional evidentiary development, a 
Decision Review Officer at the RO increased the rating to 100 
percent in January 2000, effective from June 1999.  That 
decision also established the veteran's entitlement to 
special monthly compensation based on bilateral deafness, 
effective from the same date.  

In March 2001, the veteran's representative filed a claim for 
an effective date prior to June 1999 for the 100 percent 
rating and the special monthly compensation.  A November 2001 
rating decision denied an earlier effective date and the 
veteran did not appeal that issue.  

A June 2004 rating decision terminated the veteran's 
entitlement to special monthly compensation, following his 
testimony at a personal on that issue in May 2004.  No notice 
of disagreement was received as to that issue, And in 
communication received from his representative in July 2004, 
the veteran made it clear that he did not want to appeal that 
determination.  

Concerning the veteran's hearing loss, a February 2002 rating 
decision proposed to reduce the 100 percent rating to 0 
percent disabling.  Following receipt of additional medical 
evidence, a rating decision in September 2002 reduced the 
rating to 20 percent disabling, effective from December 2002.  
The veteran perfected an appeal of that issue

Therefore, the only issue on appeal is the propriety of the 
RO's reduction of the rating for hearing loss from 100 
percent to 20 percent disabling.  

During the course of this appeal, several VA audiometric 
evaluations have been obtained, as well as evaluations by 
physicians in conjunction with two of those examinations.  In 
addition, the veteran has submitted reports of examinations 
by two private physicians.  The audiometric data and the 
comments of each of the examiners is necessary for a full 
understand and analysis of this case.  

In September 1997, the veteran's claim for an increased 
rating for his bilateral hearing loss was received.  

On audiological testing in the VA outpatient clinic in June 
1997, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
20
50
90
95
64
Left
20
45
90
95
60

Speech audiometry revealed speech discrimination ability of 
64 percent in the right ear and of 60 percent in the left 
ear.  The examiner commented that due to the type of hearing 
loss and his poor speech discrimination, fitting of hearing 
aids would be somewhat difficult and the end results may be 
limited.  Nevertheless, he was referred for a hearing aid 
evaluation.  

On an authorized audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
10
45
75
85
54
Left
10
40
80
85
54

Speech audiometry revealed speech discrimination ability of 
94 percent in the right ear and of 84 percent in the left 
ear.  That examiner did not note any specific comments 
regarding the examination, other than diagnoses of high 
frequency sensorineural hearing loss bilaterally and 
bilateral tinnitus.  

Another authorized audiological evaluation was conducted in 
June 1999; pure tone thresholds, in decibels, were as 
follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
40
60
100
105
76
Left
40
80
100
105
81

Speech audiometry revealed speech discrimination ability of 
32 percent in the right ear and of 24 percent in the left 
ear.  The audiologist stated that the veteran should be 
referred to an ear, nose, and throat (ENT) specialist in 
light of the noted significant decrease in hearing 
sensitivity across the frequencies bilaterally and the 
significant decrease in speech discrimination noted 
bilaterally.  Significantly, an ENT physician who evaluated 
the veteran in August 1999 stated that the examination showed 
moderate to profound sensorineural hearing loss bilaterally, 
representing an approximate 30-40 decibel decrease in his 
hearing since 1997, giving him a moderate to profound 
bilateral hearing loss.  He further indicated that, "His 
discriminations are in the 70s and 80s."  

On an authorized audiological evaluation in December 2001, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
80
100
105
105
95
Left
75
100
105
105
94

Speech audiometry revealed speech discrimination ability of 
80 percent in the right ear and of 76 percent in the left 
ear.  The audiologist commented that, although pure tone 
testing suggested a severe to profound hearing loss 
bilaterally, malingering behavior was noted during testing.  
She stated that the 35-45 decibel decrease in pure tone 
testing 48-52 percent improvement in word recognition ability 
since the June 1999 evaluation demonstrated inconsistent test 
results and that those results should not be used for rating 
purposes.  

An ENT examiner in December 2001 noted the veteran's report 
that he had to read lips in order to understand what was 
being said and that he was unable to continue retail work 
because of decreased hearing and difficulty finding work that 
didn't require contact with the public or phone.  The 
examiner did not comment on the validity of the audiologist's 
evaluation.  

On an authorized audiological evaluation in February 2002, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
60
75
105
105
84
Left
65
80
105
105
96

Speech audiometry revealed speech discrimination ability of 
24 percent in the right ear and of 20 percent in the left 
ear.  The examiner commented that the veteran's 

initial responses were supra threshold.  
After extensive counseling thresholds 
were in agreement.  However, it should be 
noted that veteran displayed many 
malingering behaviors throughout the 
testing.  Today's pure tone findings are 
still suggestive of higher thresholds 
than would be expected with acoustic 
reflex information obtained on 12/15/01 
exam.  Speech recognition scores are also 
significantly lower than on previous 
exam.  Therefore, pseudohypacusis cannot 
be ruled out.  

Additionally, it should be noted that 
veteran was able to respond without 
difficulty to this tester at a normal 
conversational level with and without his 
hearing aids.  This is also suggestive of 
better hearing than pure tone and speech 
scores may indicate.  

Today's results should not be used for 
rating purposes.  

On an authorized audiological evaluation in August 2002, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
35
65
105
105
78
Left
25
70
95
105
74

Speech audiometry revealed speech discrimination ability of 
84 percent in the right ear and of 88 percent in the left 
ear.  The examiner remarked that 

Vet's responses today were unreliable and 
inconsistent.  Pure tones were repeated 
many times.  Veteran admitted hearing 
speech at much lower levels that he would 
respond to reliably on exam.  Final 
responses were recorded but still felt to 
be depressed.  In studying all exams in 
folder it is felt that hearing levels 
that most represent loss were probably 
those measured in 1997.  In the interview 
to obtain hearing loss history Veteran's 
behavior was also inconsistent.  He did 
not respond to his name being called in 
waiting room but was able to follow 
directions when my back was to him and I 
was speaking.  During this lengthy exam, 
Veteran was very pleasant but not 
cooperative.  It is felt that Veteran 
does have a high [frequency] 
sensori-neural loss but perhaps not a the 
levels that were volunteered for exam.  

Another authorized audiological evaluation was conducted in 
November 2003.  That examiner, however, did not certify her 
test results.  She stated that immittance testing indicated a 
normal right tympanogram, but that she was unable to obtain a 
left tympanogram due to lack of a proper hermetic seal.  
Acoustic reflexes were present at normal sensation levels for 
500-4000 Hertz in both ears, "suggesting that pure tone 
results were better than responses provided on this 
examination."  She further commented that there was "poor 
inter-test consistency and patient reliability; malingering 
behavior noted.  This test is considered invalid and should 
not be used for rating purposes."  

The record indicates that each of the above six audiological 
examinations was performed by a different examiner and that 
all of the examiners were certified clinical audiologists.  

The veteran has also submitted evidence from two private 
physicians in support of his claim.  A letter a private 
physician dated in March 2002 states that 

audiometric testing revealed a bilateral 
sever sensorineural hearing loss with an 
average puretone threshold of 85 decibels 
in the right ear, and 80 decibels in the 
left ear.  Discrimination testing was 
essentially 0% for the [sic] both ears.  
The previous testing he underwent three 
years ago revealed only a slightly better 
series and discriminations.  

This patient's perception of a worsening 
of his hearing appears accurate and it is 
recommended that he be given more 
sophisticated hearing aids to improve his 
discrimination and his auditory 
sensitivity.  His previous 100% 
disability does not appear to have been 
changed for the better since its 
effective date of June 22, 1999.  

The physician did not indicate what frequencies were tested 
or the conditions of the tests to enable comparison with the 
standardized VA examinations.  

The veteran also submitted a report containing raw 
audiometric data in graphical format that were obtained by a 
private physician in August 2002.  The Board cannot interpret 
such graphical data.  The report does contain the examiner's 
notes, however, indicating that pure tone sensitivity was 
greater than the limits of the audiometer above "1.5[K]Hz. 
bilaterally.  0% discrim[ination] at 110 [decibel] 
presentation level in both ears."  

The same private physician who wrote in March 2002 again 
wrote in October 2002, indicating that he had reviewed the 
reports of the August 2002 VA audiometric evaluation and the 
above private examination in August 2002, wherein he had 

noted a marked inconsistency in the 
puretone and discrimination scores in 
each of the tests.  The audiometric 
testing do [sic] not always support the 
ability you demonstrated to understand 
speech in normal conversation.  The 
[private] tests revealing zero 
discrimination are not consistent with 
your ability to carry on normal 
conversation with people.  You do have 
constant bilateral tinnitus, which, even 
if your discrimination was better than 
zero percent, would cause some 
interference with your ability to 
understand certain syllables.  

The veteran also submitted a November 2002 letter from 
another private ear, nose, and throat specialist.  The 
examiner indicated that his office had also conducted 
audiometric tests in October 2002.  The letter states that 

In general, the pure tone thresholds of 
your hearing are now slightly worse than 
they were on March 17, 2002 and on 
February 11, 2002.  The discrimination 
scores, however, are better now and are 
measured at 60% in each ear at only 5dB 
sensation level.  Some people might 
interpret this to mean that the pure tone 
thresholds measured [in October 2002] are 
slightly better than the test results 
indicate.  The average of the pure tone 
thresholds obtained in our office are 
91 dB in the right ear and 94 dB in the 
left ear.  

Minor inconsistencies of this type are 
not uncommon when trying to measure 
hearing levels in patients who are as 
profoundly deaf as you are.  It might be 
helpful to your case to have one or two 
additional audiologic assessments by a 
certified audiologist and performed on 
different dates.  

During the course of the veteran's appeal, he has testified 
at three personal hearings.  The first hearing was in June 
1999 in conjunction with his claim for a compensable rating 
for his hearing loss.  At that hearing, the veteran testified 
to the effects his hearing loss presented during his everyday 
life.  

Another personal hearing was conducted in May 2004 in 
conjunction with the RO's proposal to terminate payment of 
special monthly compensation.  The testimony at that hearing 
primarily referred to the veteran's contention that the 
reduction of the rating for hearing loss was improper.  

In addition, the veteran has submitted an April 2003 decision 
of a Social Security Administration Administrative Law Judge 
establishing the veteran's entitlement to a period of 
disability based a number of disabilities, including his 
hearing loss, most of which are not service-connected.  

Finally, the veteran and his daughter testified at a personal 
hearing at the Board in February 2005.  They presented 
several arguments in support of restoration of the 
100 percent rating for hearing loss:  

?	The RO has conceded that the veteran's 100 percent 
hearing loss is permanent and total.  Therefore, that 
rating cannot be reduced.  

?	The reduction was improperly based on only one 
examination.  
-	that the various examinations that were noted not 
to be use for rating purposes should not be used at 
all
-	that the examiners who noted malingering behavior 
did not follow established procedures to properly 
evaluate and document such a finding

?	The 11/03 examination used faulty equipment and the 
claims file was not available for review.  

?	The RO relied on its own unsubstantiated medical opinion 
to dismiss the private medical evidence submitted by the 
veteran.  

?	The November 2002 rating decision (reduction) improperly 
considered-and denied-entitlement to a total 
disability rating based on individual unemployability.  

?	If a 100 percent rating for bilateral hearing loss 
cannot be restored, VA should immediately assign a total 
disability rating based on individual unemployability.  

?	The RO has failed to show that the veteran's hearing 
demonstrated material improvement under the ordinary 
conditions of life, as required by 38 C.F.R. § 3.343.  

?	The SSA has found the veteran to be totally disabled.  

?	The Board should expunge from the record the comments by 
the VA examiners to the effect that the veteran was 
malingering.  In this regard, the Board points out that 
it has no authority to delete evidence from the record.  
In fact, it is illegal to alter or destroy Government 
records.  Thus, the examiners' comments must remain in 
the record, to be considered in the context of all the 
evidence of record.  

In April 2005, the veteran's daughter submitted a list of 
corrections to the transcript of the February 2005 Board 
hearing.  Her comments and corrections are appreciated and 
have been considered by the Board in rendering this decision.  

Rating reduction

Several of the veteran's contentions may be readily disposed 
of.  There is no evidence that any of the VA audiometric 
evaluations was conducted using faulty equipment.  None of 
the examiners indicated that the testing equipment yielded 
inaccurate data.  To the extent that some of the tests 
yielded data that were inconsistent with other data obtained 
either on the same test or on other tests, that issue will be 
addressed below.  

The record does not show that the RO substituted its own 
unsubstantiated medical opinion in the place of the private 
medical evidence in making its determinations.  Nevertheless, 
the Board's de novo review of the instant appeal will cure 
any such defect in the RO's analysis.  

The record does not reflect that the RO has conceded that the 
veteran's bilateral hearing loss is permanently totally 
disabling.  None of the rating decisions during the current 
appeal made such a determination.  In fact, the January 2000 
rating decision that implemented the Decision Review 
Officer's decision to assign a 100 percent rating 
specifically noted that a future examination should be 
scheduled in June 2001.  The notation that a future 
examination was needed is evidence that the RO had determined 
that the veteran's hearing loss was not static or permanently 
disabling at that level.  

The veteran has also argued that the RO's grant of 
entitlement to special monthly compensation based on deafness 
required a finding of permanency.  The pertinent regulation, 
however, contains no such requirement.  That regulation 
states only that 

Deafness of both ears, having absence of 
air and bone conduction will be held to 
exist where examination in a Department 
of Veterans Affairs authorized audiology 
clinic under current testing criteria 
shows bilateral hearing loss is equal to 
or greater than the minimum bilateral 
hearing loss required for a maximum 
rating evaluation under the rating 
schedule.  

38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(5) 
(2004).  

Therefore, VA is not precluded on that basis from reducing 
the rating for hearing loss.  

The record does indicate that the Social Security 
Administration (SSA) has determined that the veteran is 
disabled.  The Board notes, however, that the SSA's criteria 
for determining disability are quite different from those 
used by VA for evaluating the degree of impairment due to a 
given disability.  Moreover, the SSA Administrative Law 
Judge's decision shows that the determination was based on 
the effects of a number of disabilities, including the 
veteran's hearing loss, most of which are not service-
connected.  Therefore, the SSA's determination has little 
probative value in this case.  

A grant of a total disability rating based on individual 
unemployability is an issue that is separate and apart from 
evaluating the degree of impairment due to hearing loss.  In 
addition, such a determination requires consideration of 
completely different criteria.  Further, a finding of total 
disability based on individual unemployability is based on 
the effects of all of a veteran's service-connected 
disabilities.  The record in this case shows that service 
connection has also been established for tinnitus, 
hypertension, and verruccae of the right foot.  The 
impairment due to those disabilities is not at issue in this 
case and has not even been recently determined, in particular 
in regard to the overall effect of the veteran's disabilities 
on his employability.  Moreover, consideration of that issue 
is not relevant to the current appeal and must be raised 
separately and adjudicated in the first instance by the RO.  

With regard to the assertion that the Board should expunge 
from the record the comments by VA examiners to the effect 
that the veteran was malingering, it should be pointed out 
that the Board has no authority to delete evidence from the 
record.  In fact, it is illegal to alter or destroy 
Government records.  Thus, the examiners' comments must 
remain in the record, to be considered in the context of all 
the evidence of record, including the veteran's objection to 
them.  

Two regulations govern the reduction of a total disability 
rating.  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343.  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines.  Examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic improvement, e.g., 
manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Ratings on account of diseases which 
become comparatively symptom free (findings absent) after 
prolonged rest, e.g. residuals of phlebitis, arteriosclerotic 
heart disease, etc., will not be reduced on examinations 
reflecting the results of bed rest.  Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
When syphilis of the central nervous system or alcoholic 
deterioration is diagnosed following a long prior history of 
psychosis, psychoneurosis, epilepsy, or the like, it is 
rarely possible to exclude persistence, in masked form, of 
the preceding innocently acquired manifestations.  Rating 
boards encountering a change of diagnosis will exercise 
caution in the determination as to whether a change in 
diagnosis represents no more than a progression of an earlier 
diagnosis, an error in prior diagnosis or possibly a disease 
entity independent of the service-connected disability.  When 
the new diagnosis reflects mental deficiency or personality 
disorder only, the possibility of only temporary remission of 
a super-imposed psychiatric disease will be borne in mind.  

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed above, 
the rating agency will continue the rating in effect, citing 
the former diagnosis with the new diagnosis in parentheses, 
and following the appropriate code there will be added the 
reference "Rating continued pending reexamination ___ months 
from this date, §3.344."  The rating agency will determine 
on the basis of the facts in each individual case whether 18, 
24 or 30 months will be allowed to elapse before the 
reexamination will be made. 

The provisions of this section apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344.  

The first sentence of § 3.343 provides the basic criterion 
governing the reduction of a total disability rating.  It 
states that such a rating "will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition."  The veteran 
argues, basically, that the evidence does not show material 
improvement in his hearing loss.  However, this argument 
ignores the underlying caveat in the regulation: "in the 
absence of clear error."  The RO essentially found that the 
original grant of a 100 percent rating for hearing loss was 
clearly erroneous.  

Sections 3.343 and 3.344 must be read and applied together in 
determining whether it is proper to reduce a total disability 
rating.  Those sections make it clear that the entire record 
must be considered in making such a determination.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Percent 
discrimi
n-ation
Puretone threshold average 

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

			    Numeric Designations - Table VI



XI
100











X
90
80










IX
80
70
60









VII
I
70
60
50
50







Bett
er
VII
60
60
50
40
40






ear
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20





IV
30
30
30
20
20
20
10
10




III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


Poorer ear
				Percentage evaluation  - Table VII

Tables VI and VII, as set forth above, are applicable.  
Further, the regulations provide that Table VIa is to be used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of §4.86 (provisions not relevant in this case).  
38 C.F.R. § 4.85(c).  

Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Numeric Designations Based Solely
on Puretone Threshold Average -
Table VIa

The veteran would have the Board totally ignore the findings, 
comments, and conclusions of virtually all of the VA 
audiometric evaluations in recent years because the examiners 
noted "inconsistent findings" and stated that the 
examinations "should not be used for rating purposes."  The 
Board does not agree that the examinations must be completely 
disregarded.  Although the test data themselves may be of 
reduced value in rating the veteran's hearing loss, the 
examiners' comments may provide useful, instructive data in 
interpreting those data and in determining the actual level 
of impairment due to the disability.  

Surveying the audiometric data obtained on the VA 
examinations from June 1997 to November 2003, the Board notes 
that it was the speech discrimination scores that were the 
most variable and inconsistent.  Significantly, the examiners 
in February and August 2002 specifically indicated that the 
veteran could readily respond at normal conversational voice 
levels and the August 2002 VA examiner stated that the 
veteran was able to follow the examiner's directions when her 
back was to him.  Both of those examiners, as well as the 
November 2003 VA examiner, indicated that the veteran's 
hearing was better than the data might reflect.  

Although none of the examiners specifically certified that 
use of the speech discrimination test is not appropriate, 
their comments and the recorded data clearly show that such 
is the case.  Moreover, even the private examiner in March 
2002 noted that the speech discrimination scores were not 
consistent with the veteran's ability to carry on normal 
conversation with people.  Therefore, the Board finds that 
use of the speech discrimination scores is not appropriate.  

As set forth in § 4.85, Table VIa will be used when the 
examiner certifies that use of the speech discrimination test 
is not appropriate.  Accordingly, the Board turns to the 
reported puretone threshold data.  Clearly, several VA 
examiners indicated that the puretone data were also 
inconsistent and unreliable.  However, those data clearly 
varied less than the speech discrimination scores.  In 
addition, several examiners indicated that the veteran's 
hearing appeared to be better than the data would indicate.  
Therefore, use of those data would favor the veteran and he 
would not be prejudiced by the Board's use of them.  

Applying the puretone data from each of the available 
examinations gives the following results:  

				Numeric designations	Rating
				Right ear	Left ear
June 1997 (VA)		V		IV		10
October 1997	 (VA)		III		III		0
June 1999 (VA)		VI		VII		30
December 2001 (VA)	IX		IX		60
February 2002 (VA)		VIII		VIII		50
March 2002 (private)	VIII		VII		40
August 2002 (VA)		VII		VI		30
November 2003 (VA)	XI		XI		100

As is readily apparent, the puretone data do not indicate 
that a 100 percent rating was warranted until November 2003, 
and, as noted, that examiner was very reluctant even to 
report the data because of the inconsistent findings.  
Therefore, because the available data show that a 100 percent 
rating was not warranted in June 1999, the RO's assignment of 
such at rating, effective from that date, was clearly 
erroneous.  Because the assignment of the 100 percent was 
clearly erroneous, the RO's reduction of that rating was 
proper.  Further, because the assignment of the 100 percent 
rating was clearly erroneous, the Board finds that it need 
not determine whether the veteran's hearing showed material 
improvement following the assignment of that rating.  In 
light of that finding, the pertinent portions of §§ 3.343 and 
3.344 are not applicable.  Concerning § 3.344, review of the 
entire record shows that the various audiometric evaluations 
since 1997 were as full and complete as possible, given the 
responses of the veteran during those examinations.  
Considering the holding in Lendenmann, supra, the failure of 
any examiner to review the record is not fatal to use of the 
data obtained on that examination.  Therefore, to the extent 
that those sections are applicable, they have been 
considered.  

An additional consideration in any reduction action is 
whether the RO followed the prescribed procedure for 
effectuating the reduction.  The regulations provide that, 
where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2004).  

In this case, the RO issued a rating decision in February 
2002 proposing the reduction.  Additional evidence was 
received from the veteran in April 2002, a personal hearing 
was conducted at the RO in June 2002, and another VA 
compensation examination was conducted in August 2002.  A 
September 2002 rating decision considered the additional 
evidence, but implemented the reduction in the rating for 
bilateral hearing loss from 100 percent to 20 percent, 
effective from December 1, 2002.  

The Board finds that the RO complied with all of the 
provisions of § 3.105(e), including providing the veteran an 
opportunity for a pre-determination hearing.  

Increased rating 

Having determined that the RO was justified in reducing the 
veteran's 100 percent rating, the Board must determine 
whether the 20 percent rating assigned by the RO was proper 
or whether a higher rating is warranted.  

The Board realizes that the various VA and private examiners 
have indicated that the audiometric data have been 
inconsistent and may, therefore, provide an inaccurate 
assessment of the veteran's hearing.  However, the veteran 
has precluded the Board from Remanding the case to obtain an 
additional examination that might clarify the issue.  
Further, there is no indication that an additional 
examination would provide data that are any more consistent 
or accurate than those that are already of record.  
Therefore, the Board must utilize the available evidence to 
ascertain the appropriate rating for the veteran's hearing 
loss.  

As discussed above, although no examiner has specifically 
certified that use of the speech discrimination test data is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., many 
examiners have noted that the data were indeed inconsistent, 
and it has clearly been the speech discrimination scores that 
have been the most inconsistent and variable.  Therefore, the 
Board finds that use of Table VIa is appropriate for 
determining the proper numeric designation for each ear.  

As noted in the above discussion regarding the propriety of 
the reduction, the puretone data obtained on the several 
examinations in recent years were also rather variable and 
inconsistent, but much less so that the speech discrimination 
scores.  Further, the record does not indicate that any one 
of the examinations in recent years, either VA or non-VA, 
provides a more reliable assessment of the veteran's hearing 
than any other.  In addition, because several examiners have 
indicated that the veteran's hearing appeared to be better 
than the data would indicate, use of those data would favor 
the veteran and he would not be prejudiced by the Board's use 
of them.  

The Board believes that averaging the available puretone data 
represents a reasonable and practical method of approximating 
the level of impairment due to his hearing loss.  The record 
does not indicate that the audiometric data prior to June 
1999 were inconsistent or otherwise unreliable.  Therefore, 
only the data obtained beginning in June 1999 will be used.  

The Board is fully aware that such an "averaging" technique 
is not strictly provided in the regulations.  However, use of 
such a technique would serve to reduce the variability in the 
data due to inconsistent fluctuations in the findings.  The 
Board is also cognizant of the difficulty that the use of 
this technique at this time may present future raters.  
Nevertheless, given the restrictions imposed by the veteran, 
the Board must make a determination as to the appropriate 
rating at this time.  Moreover, the Board finds that use of 
this method is not out of line with the provisions of 
38 C.F.R. § 3.321(b), which essentially permit VA to arrive 
at a rating using factors outside VA's Rating Schedule, when 
the regular schedular standards do not adequately describe 
and provide for the veteran's disability level.  

Beginning with the June 1999 VA examination, the average 
puretone thresholds noted for the veteran's right ear have 
been 76, 78, 84, 95, and 108dB.  The March 2002 private 
examiner reported an average 85dB for the right ear, although 
he did not indicate the frequencies that were tested.  The 
average of those average thresholds is 88dB for the right 
ear.  Similarly, the average puretone thresholds for the left 
ear have been 74, 81, 86, 94, and 111dB on VA examination and 
the private examiner noted an average of 80dB in March 2002.  
The average of those threshold averages is 89dB for the left 
ear.  Applying the 88 and 89dB threshold averages to Table 
VIa gives a numeric designation of VIII for each ear.  Table 
VII shows that, for those numeric designations, a 50 percent 
rating is appropriate.  

Finally, in determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b).  In this case, regarding the 
appropriate rating for his hearing loss, the Board has 
resolved any doubt in favor of the veteran.    

Therefore, the Board concludes that the reduction of the 100 
percent rating for the veteran's bilateral hearing loss was 
proper.  Further, the Board concludes that a 50 percent 
rating is warranted, effective from the date of the 
reduction.  


ORDER

The September 2002 rating decision properly reduced the 100 
percent rating for the veteran's bilateral hearing loss; to 
this extent, the appeal is denied.  

A 50 percent rating for bilateral hearing loss is allowed, 
effective from December 1, 2002, subject to the law and 
regulations governing the award of monetary benefits; to this 
extent, the appeal is allowed.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


